Citation Nr: 0634101	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  06-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome, right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1983 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which rated the veteran's disabilities 
as reflected.  He perfected a timely appeal.  A June 2006 
rating decision determined the June 2004 rating decision to 
contain clear and unmistakable error to the extent that a 
bilateral factor was not assigned for the veteran's bilateral 
knee disability.

The veteran appeared via a Video Teleconference Hearing in 
September 2006 before the undersigned Acting Veterans Law 
Judge, who is designated by the Chairman of the Board to 
conduct the hearing pursuant to 38 U.S.C.A. § 7101(c) (West 
2002).  A transcript of the hearing testimony is associated 
with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The June 2004 rating decision rated the veteran's bilateral 
knee disability as osteomalacia under Diagnostic Code 5014.  
See 38 C.F.R. § 4.71a.  The findings at the February 2004 VA 
fee-basis examination revealed range of motion of 0 to 110 
degrees, with incurrence of pain at 100 degrees, bilaterally.  
Normal range of motion for the knee is 0 to 140 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  A compensable rating for 
limitation of motion of the leg is warranted for limitation 
of motion on flexion to 45 degrees or less or extension 
limited to 15 degrees or more.  Diagnostic Codes 5260, 5261.

In light of the findings at the examination, the June 2004 
rating decision rated the disability at 10 percent on the 
basis of the veteran's painful limitation of motion on range 
of motion testing.  See 38 C.F.R. § 4.40, 4.45, 4.59; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In his Substantive Appeal, the veteran asserted that he 
followed up with a doctor, and he was told that he had no 
cartilage left in his knees.  The claims file reflects no 
records of such treatment.  The Board further notes that the 
record of the hearing was held open for 30 days, but no 
additional treatment records were received.

The veteran related at the hearing that his primary symptom 
is pain.  He works as an instructor and curriculum developer 
for the Federal Government.  On a scale of 1 to 10, he 
assessed his pain as 4/10 first thing in the morning but 9/10 
by the end of his day.  He related that he had to conduct his 
classes while seated, as standing aggravates his knees.  
Treatment is primarily self-treatment of icing, rubbing down, 
staying off of his feet, and Advil.

Although the veteran related that his knees have not 
manifested any locking, he hears an audible clicking sound 
when he walks, they give a side-to-side motion, and they have 
swollen.

The Board notes that the veteran's assertion in his 
Substantive Appeal that a doctor told him he no longer has 
any knee cartilage is not competent evidence, as a veteran's 
account of what a physician purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Lay persons may relate symptoms they observed, but 
they may not render an opinion on matters which require 
medical knowledge, such as the underlying condition which is 
causing the symptoms observed.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. 
No. 11-95 (1995).  The findings at the February 2004 
examination did not include swelling, as the examiner noted 
that the appearance of both knees was within normal limits.  
The veteran's observation of swelling of his knees is a 
symptom that he is competent to describe and, as such, it is 
probative evidence of an increase in the current severity of 
his disability.  

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bilateral 
knee disability since his retirement from 
active service.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After the above is complete, the 
veteran should be afforded a VA orthopedic 
examination to determine the current 
severity of his bilateral knee disability.  
The claims folder should be made available 
to the examiner for review as part of the 
examination.  All indicated clinical and 
diagnostic tests should be conducted.

In addition to addressing the range of 
motion of the right and left knees, the 
examiner is requested to specifically 
address the extent, if any, of functional 
loss of use of the knees due to 
pain/painful motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  And if possible, these 
findings should be portrayed in terms of 
degrees of additional loss of motion.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM E. SAMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



